Citation Nr: 0912236	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for left 
ear hearing loss.

2.  Entitlement to service connection for dizziness, claimed 
as secondary to service-connected left ear hearing loss.

3.  Entitlement to service connection for mental anguish with 
sleep deprivation, claimed as secondary to service-connected 
hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 
1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from April 2005 and September 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The issues of service connection for dizziness and mental 
anguish with sleep deprivation, secondary to service-
connected hearing loss, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran's 
accredited representative that he wished to withdraw his 
appeal regarding an increased rating for left ear hearing 
loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the Veteran's claim for an increased, 
compensable, rating for left ear hearing loss.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a letter 
to the Board dated March 4, 2009, the Veteran, through his 
accredited representative, withdrew his claim for a 
compensable rating for left ear hearing loss.  As the veteran 
has withdrawn his appeal regarding this issue, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue, and the 
claim is dismissed.  38 U.S.C.A. § 7104.

ORDER

The appeal concerning an increased rating for left ear 
hearing loss is dismissed.


REMAND

The Veteran's claims for service connection for dizziness and 
mental anguish with sleep deprivation secondary to service-
connected left ear hearing loss were denied by the RO in a 
rating decision in September 2008.  In October 2008, the 
Veteran presented testimony relating to his claim for an 
increased rating for hearing loss, discussed above, before 
the undersigned Veteran's Law Judge at the RO.  During that 
hearing, he also reported his disagreement with the September 
2008 decision denying his claims for secondary service 
connection.  The Veteran's representative contends that the 
statements made during the Board hearing, when reduced to 
writing in the hearing transcript, constitute a Notice of 
Disagreement (NOD) as required by 38 U.S.C.A. § 7105(b).  

Under 38 U.S.C.A. § 7105(b), to be effective, a NOD must be 
in writing and be filed by the claimant, the claimant's legal 
guardian, or such accredited representative, attorney, or 
authorized agent as may be selected by the claimant or legal 
guardian.  It must be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination and must be filed with the agency which made 
the determination with which disagreement is expressed.  Oral 
statements made by the claimant or his or her accredited 
representative during a personal hearing are considered to be 
"in writing" when a transcript of the hearing is produced.  
If the statements were timely made to the appropriate entity, 
such transcript is accepted as a valid NOD.  Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993).  In that case, the hearing was 
before the RO; in the present case, the hearing was before 
the Board, sitting at the RO.   

In a March 2009 letter, the Veteran's representative informed 
the Board that the Veteran disagreed with the September 2008 
rating decision denying service connection for his secondary 
claims.  The letter was submitted within one year of the 
original unfavorable decision, and it was submitted to the 
Board, which had possession of the claims file at that time.  
Under 38 C.F.R. § 20.300, if notice has been received that 
the applicable records have been transferred to another 
Department of Veterans Affairs office, the NOD must be filed 
with the office which has assumed jurisdiction over the 
applicable records.  The Veteran was told that his records 
would be transferred to the Board after his hearing.  The 
Board therefore finds that March 2009 letter constitutes a 
valid NOD with respect to the issues of service connection 
for dizziness and mental anguish with sleep deprivation 
secondary to service-connected left ear hearing loss.  A 
remand is therefore required for the issuance of a statement 
of the case on these issues.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
appellant and his representative on the 
issues of entitlement to service 
connection for dizziness and mental 
anguish with sleep deprivation, 
secondary to service-connected left ear 
hearing loss.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to these issues.  

Then, only if the appeal is timely 
perfected, the issues should be 
certified to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


